Blood-worth, J.
The indictment contained two counts, one charging that the accused manufactured intoxicating liquor, and the other that he knowingly permitted apparatus used for manufacturing alcoholic and intoxicating liquor to be located upon his premises. The jury returned a verdict of guilty on both counts, and on the first recommended that the accused be punished as for a misdemeanor. There was some evidence to support the finding of the jury on each count. While the evidence as to the manufacturing of the liquor was circumstantial, it was sufficient to exclude every reasonable hypothesis save that of the guilt of the accused.
There is no merit in any of the special grounds of the motion for a new trial. The evidence of which complaint was made was admissible to show intent and a line of conduct. See Kitchens v. State, ante, 779, and cases there cited.

Judgment affirmed.


Broyles, O. J., and Luke, J., concur.